Case 1:20-cv-24523-KMW Document 116 Entered on FLSD Docket 11/19/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 20-24523-CIV-WILLIAMS/MCALILEY

   GILEAD SCIENCES, INC., GILEAD
   SCIENCES IRELAND UC,

           Plaintiffs,

   vs.

   AJC MEDICAL GROUP, INC., et al.,

         Defendants.
   _________________________________________/

                     ORDER GRANTING MOTION TO APPEAR
            PRO HAC VICE, CONSENT TO DESIGNATION AND REQUEST TO
           ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

           Pending before the Court is a Motion to Appear Pro Hac Vice for Belinda

   Johnson-Hurtado, Esq., Consent to Designation, and Request to Electronically

   Receive Notices of Electronic Filing, pursuant to the Special Rules Governing the

   Admission and Practice of Attorneys in the United States District Court for the

   Southern District of Florida and Section 2B of the CM/ECF Administrative

   Procedures, which the Honorable Kathleen M. Williams referred to me. (ECF Nos. 24,

   114).

           Having reviewed the Motion, the pertinent portions of the record and the

   applicable law, the Court hereby ORDERS that the Motion (ECF No. 114), is

   GRANTED. Belinda Johnson-Hurtado, Esquire, may appear and participate in this

   action on behalf of Defendants United Clinical Laboratory LLC, United Pharmacy
Case 1:20-cv-24523-KMW Document 116 Entered on FLSD Docket 11/19/2020 Page 2 of 2




   LLC, Community Health Medical Center LLC, Kirill Vesselov, Mikhail Vesselov

   and Roman Shekhet. The Clerk shall provide electronic notification of all electronic

   filings to Belinda Johnson-Hurtado at bhurtado@lawcjb.com.

           DONE and ORDERED in chambers at Miami, Florida this 19th day of November,

   2020.

                                            ____________________________________
                                            CHRIS McALILEY
                                            UNITED STATES MAGISTRATE JUDGE

   cc:     Honorable Kathleen M. Williams
           Counsel of record
